Citation Nr: 1144977	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-14 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to May 1986.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2009 and July 2011, the Board remanded this case for further development.  


FINDINGS OF FACT

1.  The Veteran is shown to have sought medical treatment in service after a neck injury.   

2.  The currently demonstrated cervical spine degenerative disc disease and degenerative joint disease are not shown to be due to a documented injury or other event or incident of the Veteran's period of active service.  

3.  There is no competent evidence which relates the report of symptoms of neck pain since service to the current neck disability to include the cervical spine degenerative disc disease and degenerative joint disease.  


CONCLUSION OF LAW

The neck disability to include degenerative disc disease and degenerative joint disease of the cervical spine was not incurred in or aggravated by active service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letters to the Veteran in July 2005 and March 2006, prior to the initial adjudication of the claim, and in December 2009 and July 2011.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the December 2009 letter. 

The claim was readjudicated in the March 2011 and July 2011 Supplemental Statements of the Case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements has been satisfied.  All available service treatment records were obtained.  The VA treatment records are associated with the claims folder.  

In a July 2011 letter, the RO asked the Veteran to provide information and releases so that the RO would be obtain to obtain the Veteran's workers' compensation records pertinent to the claimed post-service neck injury.  The Veteran did not respond to the RO's request for information.  

If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that the RO fulfilled its duty to assist. 

The Veteran underwent a VA examination in February 2006 to obtain medical evidence as to the nature and likely etiology of the claimed neck disability.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his current neck disability is related to his period of service.  He asserts that he injured his neck in service after carrying heavy back packs.  He reported having neck pain since service.  See the Veteran's statements made to the examiners at the November 2005 and February 2006 VA examinations.  

Service treatment records indicate that the Veteran sought medical treatment in September 1978 after injuring his neck while wrestling in his room.  Physical examination revealed a knot in the area over the C-5 and T-1 area.  There was full range of motion of the neck.  The Veteran had no trouble with flexion of the neck. The Veteran was referred for x-ray examination.  

The Veteran underwent examination in service in June 1985 and April 1986.  Examination of the neck and spine was normal.  The Veteran had no complaints pertinent to the neck.  The Veteran separated from service in May 1986.  

The medical evidence establishes that the Veteran has a current diagnosis of severe degenerative joint disease and degenerative disc disease of the cervical spine with status postoperative removal of herniated nucleus pulposus at C-7 to T-1.  See the February 2006 VA examination report.  

The degenerative changes of the cervical spine were first noted, on x-ray examination, in 2004.  See the June 2004 VA treatment record.  There is no evidence of degenerative changes of the cervical spine within one year of service separation.  Thus, service connection may not be granted on a presumptive basis. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

There is no evidence of any treatment of a neck disability until 2003, almost 17 years after service separation.  The Board notes that this lengthy period with no evidence of pertinent diagnosis or treatment weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Moreover, the record lacks medical evidence establishing a possible relationship between the Veteran's current neck disability and his period of active service.  The record does not contain any medical opinion that relates the Veteran's current disability to his service.  

In fact, there is probative evidence of record which establishes that the current neck disability is not related to any injuries incurred during the Veteran's period of active duty.

In February 2006, VA obtained a medical opinion as to whether the Veteran's current neck disability was related to the claimed injury in service.  

The examiner reviewed the service treatment records including the record of treatment for a neck injury in September 1978 and considered the Veteran's medical history pertinent to his neck.  The examiner considered the Veteran's report that he had neck pain since carrying heavy packs in service and these statements are noted in the VA examination report.  The Veteran underwent examination and the diagnosis was severe degenerative disc disease and degenerative joint disease of the cervical spine with status post operative removal of the herniated nucleus pulposus at the C7 to T1.  

The examiner noted that the September 1978 service treatment record showed treatment for a neck injury.  The examiner noted that the Veteran had full range of motion of the neck and x-ray examination was normal.  The examiner further noted that service separation examination dated in April 1986 showed that the Veteran had no complaints pertinent to the neck and there was no indication of any neck problems upon separation examination.  

The examiner indicated that there was the one instance of neck pain noted in service while the Veteran was on active duty and then there was no evidence of continuity of required care from his neck from the late 1980's until the Veteran suffered an injury to his neck in 2003 after a fall while working for a construction company.  The Veteran reported to the examiner that he had a suit against the construction company for the injuries sustained in 2003 and that these injuries led to the neck surgery in 2005.  The examiner opined that any problem the Veteran had with his neck while on active duty more likely than not did not cause, aggravate or lead to his present neck disability.  

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the February 2006 VA medical opinion to have great evidentiary weight in this case.  The VA medical reviewer considered the claims folder including the service treatment records and the Veteran's entire medical history pertinent to the neck in arriving at the medical opinion.  

The medical evidence of record supports the examiner's conclusion.  As noted above, there is no evidence of treatment for a neck disability after service discharge until 2004 when the Veteran sought treatment for neck pain in June 2004.  He did not report an in-service injury at that time.   VA treatment records dated in August 2005 indicate that he had a long history of neck pain and his worst complaint lately was radiculopathy which radiated into the medical side of the arm, forearm, and hand.  The Veteran subsequently underwent a left sided C7-T1 posterior cervical discectomy.  

There is competent evidence that the Veteran sustained a post-service neck injury.  The November 2005 VA examination report indicates that the Veteran reported that while working for a construction company, he fell from the fifth floor and injured his neck in 2003.    

An August 2007 medical consultation report from the V. Rehabilitation Services indicates that the Veteran reported having neck problems for over three years.  He stated that the pain came on gradually and was worsened when he fell from the fifth floor.  The Veteran reported that he had filed a worker's compensation claim for this injury.   See the February 2006 VA examination report.  

There is no competent evidence of a medical nexus between the current neck disability and the Veteran's period of service.  The Veteran himself relates the current neck disability to the claimed injury in service.  Although the Veteran, as a layperson, is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no evidence which establishes that the Veteran has medical expertise.

There is lay evidence of continuity of neck symptoms since service.  The Veteran contends that he has had neck pain since carrying heavy back packs in service.  The November 2005 VA examination report indicates that the Veteran reported the onset of the neck pain since carrying heavy backpacks in service.  See also the February 2006 VA examination report.  

The Board must assess the competency and credibility of lay statements regarding in-service or continuous post service symptomatology.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.

Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

However, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including in-service records documenting in- service injury or disability, if any.  Robinson, Id.

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

In this regard, it is noted that the Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

In the present case, the Board finds that the Veteran is competent to describe first-hand events such as a neck injury and to report observable symptoms of neck pain.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

However, the Board finds that the Veteran's credibility is undermined by the fact that he did not report symptoms of neck pain until many years after the claimed onset.  After service, the Veteran did not report any symptoms of neck pain to health care providers until he sustained a neck injury in 2003 and he first reported the neck pain symptoms to VA when he filed his claim for compensation benefits.  The Board finds that the Veteran's self-interest and desire for monetary gain were factors when he made such statements.  See Pond v. West, 12 Vet. App. 341 (1999).  

However, even if the Board concedes that the Veteran's lay statements have some credibility, competent medical evidence is necessary to establish that the symptoms of neck pain in service and since service are due to or related to the current diagnosis of cervical spine degenerative disc disease and degenerative joint disease.   

The provisions concerning continuity of symptomatology do not relieve the requirement that there be some medical evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). 

The medical evidence shows that the Veteran has had three different injuries to the neck.  The service treatment records show that he had a neck injury in service in 1978 due to a wrestling injury.  The Veteran reported injuring his neck in service after carrying back packs.  The medical evidence also shows that the Veteran sustained a neck injury after service in 2003 when he fell from the fifth floor while working for a construction company.  

A determination of the etiology of the neck pain symptoms requires competent medical evidence in this case since the Veteran has had multiple neck injuries in service and since service.  While a lay person has the competence to report whether he is experiencing pain, he does not have the competent to report the etiology of the pain when there are multiple injuries and therefore, could be multiple causes.  Further, as noted above, the Veteran did not report a continuity of neck pain symptoms until after the post-service injury.  Thus, since the report of neck pain occurred after the three neck injuries, medical expertise is needed to determine the actual cause of the neck pain.   

The record lacks competent medical evidence which establishes a relationship between the Veteran's report a continuity of neck pain symptoms since service and the current cervical spine disability.  Significantly, as discussed in detail above, there is competent medical evidence, the February 2006 VA medical opinion that establishes that the current cervical spine disability is not related to disease or injury or other event in service.  Thus, service connection for a neck disability on the basis of continuity of symptomatology is not warranted.   

In summary, as the preponderance of the evidence is against the Veteran's claim, service connection for a neck disability must be denied.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a neck disability to include degenerative disc disease and degenerative joint disease of the cervical spine is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


